Exhibit 10.15

SONIC AUTOMOTIVE, INC.

EMPLOYEE STOCK PURCHASE PLAN

AMENDED AND RESTATED

AS OF

MAY 8, 2002


 



--------------------------------------------------------------------------------

SONIC AUTOMOTIVE, INC.
EMPLOYEE STOCK PURCHASE PLAN

AMENDED AND RESTATED
AS OF
MAY 8, 2002

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I. PURPOSE; EFFECTIVE DATE; DEFINITIONS; CONSTRUCTION

1

 

1.1

Purpose of Plan; Effective Date

1

 

1.2

Definitions

1

 

 

(a)    “ Account”

1

 

 

(b)    “ Base Pay”

1

 

 

(c)    “ Board of Directors”

1

 

 

(d)    “ Business Day”

1

 

 

(e)    “ Cause”

1

 

 

(f)    “ Code”

2

 

 

(g)   “ Committee”

2

 

 

(h)   “ Company”

2

 

 

(i)    “ Company Stock”

2

 

 

(j)    “ Contributions”

2

 

 

(k)   “ Employee”

2

 

 

(l)    “ Employer”

2

 

 

(m)  “ Exercise Date”

2

 

 

(n)   “ Grant Date”

2

 

 

(o)   “ Option”

2

 

 

(p)   “ Participant”

2

 

 

(q)   “ Plan”

2

 

1.3

Construction

3

 

 

 

 

ARTICLE II. ADMINISTRATION

3

 

2.1

Appointment and Procedures of Committee

3

 

2.2

Authority of Committee

3

 

 

 

 

ARTICLE III. PARTICIPATION

3

 

3.1

Eligibility to Participate

3

 

3.2

Restrictions on Participation

4

 

3.3

Leave of Absence

4

 

 

 

 

ARTICLE IV. CONTRIBUTIONS

4

 

4.1

Payroll Deductions

4

 

4.2

Direct Payment

5

 


 



--------------------------------------------------------------------------------

 

 

4.3

Leave of Absence

5

 

4.4

Contributions to Accounts

5

 

4.5

Withdrawal of Contributions from Plan

5

 

4.6

Termination of Employment

6

 

 

 

 

ARTICLE V. OPTIONS

6

 

5.1

Company Stock Available for Options

6

 

5.2

Granting of Options

6

 

5.3

Option Price

6

 

5.4

Option Period

7

 

5.5

Exercise of Options

7

 

 

(a)     Automatic Exercise

7

 

 

(b)     Nontransferability of Options

7

 

 

(c)     Effect of Termination of Employment

7

 

 

         (i)     Termination of Employment Related to Cause

7

 

 

         (ii)     Termination of Employment Due to Death

7

 

 

         (iii)     Other Termination of Employment

8

 

 

(d)     Leave of Absence

8

 

 

(e)     Delivery of Stock

9

 

 

(f)     Acceleration of Exercisability of Options Upon Occurrence of Certain
Events

9

 

 

(g)     Registration, Listing and Qualification of Shares of Stock

9

 

 

 

 

ARTICLE VI. MISCELLANEOUS

9

 

6.1

Adjustments Upon Changes in Capitalization

9

 

6.2

Approval of Shareholders

10

 

6.3

Amendment, Suspension and Termination

10

 

6.4

Intent to Comply With Code Section 423

10

 

6.5

Equal Rights and Privileges

10

 

6.6

Use of Funds

10

 

6.7

Withholding

10

 

6.8

Effect of Plan

11

 

6.9

No Employment Rights

11

 

6.10

Governing Law

11

 

6.11

Other Actions

11



 



--------------------------------------------------------------------------------

SONIC AUTOMOTIVE, INC.
EMPLOYEE STOCK PURCHASE PLAN

AMENDED AND RESTATED
AS OF
MAY 8, 2002

ARTICLE I.  PURPOSE; EFFECTIVE DATE; DEFINITIONS; CONSTRUCTION

1.1                Purpose of Plan; Effective Date.  The purpose of the Plan,
which shall be known as the Sonic Automotive, Inc. Employee Stock Purchase Plan
(the “Plan”), is to provide employees of Sonic Automotive, Inc. (the “Company”)
and its participating subsidiaries, within the meaning of Section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”) (which hereinafter shall
be referred to collectively with the Company as the “Employer”), an opportunity
to acquire a proprietary interest in the Company through the purchase of the
Class A Common Stock, $.01 par value per share, of the Company. This Plan is
intended to qualify as an “employee stock purchase plan” within the meaning of
Section 423 of the Code.

The Plan became effective when it was adopted and approved by the Board of
Directors and the shareholders of the Company on October 9, 1997. The Plan was
subsequently amended and restated as of December 3, 1998, again amended and
restated as of June 8, 1999, and again amended and restated as of June 5, 2000.
The Company hereby amends and restates the Plan as of May 8, 2002 as set forth
herein.

1.2                Definitions.  Throughout this Plan, the following terms shall
have the meanings indicated:

(a)         “ Account” shall mean a memorandum account maintained to record each
Participant’s Contributions pending purchase of Company Stock.

(b)        “ Base Pay” shall mean the Participant’s regular cash compensation
(excluding overtime pay, bonuses, shift premiums, commissions, fringe benefits,
other special payments and imputed income) determined without reduction for
Contributions made under this Plan or contributions to any Code Section 401(k)
or Section 125 Plan.

(c)         “ Board of Directors” shall mean the Board of Directors of the
Company.

(d)        “ Business Day” shall mean any day other than a Saturday, Sunday or
holiday.

(e)         “ Cause” shall mean any act, action or series of acts or actions or
any omission, omissions or series of omissions which, in the opinion of the
Committee, result in, or which have the effect of resulting in, (i) the
commission of a crime by the Participant involving moral turpitude, which crime
has a material adverse impact on the Employer, (ii) gross negligence or willful
misconduct which is continuous and results in


 



--------------------------------------------------------------------------------

material damage to the Employer, or (iii) the continuous, willful failure of the
person in question to follow the reasonable directives of the Employer.

(f)         “ Code” shall mean the Internal Revenue Code of 1986, as amended,
any successor revenue laws of the United States, and the rules and regulations
promulgated thereunder.

(g)        “ Committee” shall mean the committee of directors of the Company
appointed by the Board of Directors in accordance with Section 2.1 to administer
this Plan, or in the event that no such committee exists or is appointed,
“Committee” shall mean the Board of Directors.

(h)        “ Company” shall mean Sonic Automotive, Inc., a corporation organized
and existing under the laws of the State of Delaware.

(i)         “ Company Stock” shall mean the Class A Common Stock, $.01 par value
per share, of the Company.

(j)         “ Contributions” shall mean the after-tax payroll deductions or
other permissible contributions made by Participants to the Plan pursuant to
Article IV.

(k)        “ Employee” shall mean any person who (i) is employed on a full-time
or part-time basis by a participating Employer, (ii) is regularly scheduled to
work more than twenty hours per week for a participating Employer, and (iii) is
customarily employed more than five months in any calendar year by a
participating Employer. Independent contractors and outside directors shall not
be included in the definition of Employee for purposes of this Plan.

(l)         “ Employer” shall mean the Company and any of its present or future
subsidiaries (within the meaning of Section 424(f) of the Code) which the
Committee may designate from time to time as participating Employers under this
Plan.

(m)       “ Exercise Date” shall mean the last Business Day of March, June,
September and December on which the principal trading market for Company Stock
is open for trading, plus any other interim dates during the year which the
Committee designates as Exercise Dates.

(n)        “ Grant Date” shall mean (i) initially, January 1, 1998, and (ii)
each January 1 thereafter during the term of the Plan.

(o)        “ Option” shall mean an option to purchase shares of Company Stock
granted by the Committee to a Participant pursuant to this Plan.

(p)        “ Participant” shall mean an Employee participating in this Plan in
accordance with Article III.

(q)        “ Plan” shall mean this Sonic Automotive, Inc. Employee Stock
Purchase Plan, as amended from time to time.


 



--------------------------------------------------------------------------------

1.3                Construction.  The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender, unless the context clearly
indicates to the contrary. The words “hereof,” “herein,” “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan and
not to any particular provision or Section.

ARTICLE II.  ADMINISTRATION

2.1                Appointment and Procedures of Committee .  The Plan shall be
administered by the Board of Directors or a Committee appointed from time to
time by the Board of Directors. The Committee shall consist of not fewer than
two members of the Board of Directors. No member of the Board of Directors who
serves on the Committee shall be eligible to participate in the Plan. The
Committee shall hold its meetings at such times and places as it may determine.
A majority of its members shall constitute a quorum. All determinations of the
Committee shall be made by a majority of its members. Any decision or
determination reduced to writing and signed by all members shall be as effective
as if it had been made by a majority vote at a meeting duly called and held. The
Committee may appoint a secretary (who need not be a member of the Committee).

2.2                Authority of Committee .  The Committee, subject to the terms
of the Plan, shall have plenary authority in its discretion to interpret and
construe the Plan (including, without limitation, any of its terms which are
uncertain, doubtful or disputed); to decide all questions of Employee
eligibility hereunder; to determine the amount, manner and timing of all Options
and purchases of Company Stock hereunder (unless otherwise determined by the
Board of Directors); to establish, amend and rescind rules and regulations
pertaining to the administration of the Plan; and to make determinations and
interpretations and take such other administrative actions as it deems necessary
or advisable for the administration of this Plan. The express grant in the Plan
of any specific power to the Committee shall not be construed as limiting any
power or authority of the Committee. No member of the Committee shall be liable
for any act, determination or omission with respect to his service on the
Committee, if he acts in good faith and in a manner he reasonably believes to be
in or not opposed to the best interests of the Employer. All expenses of
administering this Plan shall be borne by the Employer.

ARTICLE III.  PARTICIPATION

3.1                Eligibility to Participate.  Subject to the restrictions of
Section 3.2 below, any Employee employed on the date of the closing of the
Company’s initial public offering shall be eligible to participate in this Plan
as of the initial Grant Date under the Plan (provided that the Employee is still
employed on such Grant Date). Each other Employee shall be eligible to
participate in the Plan with respect to a Grant Date if, as of such Grant Date,
the Employee has completed a year of service with the Employer (provided that
the Employee is still employed on such Grant Date).

Effective for Grant Dates on or after January 1, 2003 (or such later date as may
be specified by the Committee), if an Employee has previously elected to become
a


 



--------------------------------------------------------------------------------

Participant with respect to a Grant Date and annual offering under Section 5.2
of the Plan, but fails to return an enrollment/election form on or before the
specified due date for any subsequent Grant Date and annual offering for which
the Employee is eligible, then that Employee shall be deemed to have made the
same participation election (including his payroll deduction and/or direct
payment contribution elections under Sections 4.1 and 4.2) as was in effect for
him as of the last Exercise Date of the immediately preceding annual offering
(or, if applicable, as of the Exercise Date during that immediately preceding
annual offering as of which the Employee had purchased all shares of Company
Stock subject to his Option). Such participation election (including his payroll
deduction and/or direct payment contribution elections under Sections 4.1 and/or
4.2) shall remain in effect unless and until the Employee changes or revokes
such participation election (and/or his payroll deduction and/or direct payment
contribution elections under Sections 4.1 and 4.2) in writing by filing the
proper forms in accordance with the terms of the Plan.

For purposes of eligibility to participate in this Plan, the following service
shall be recognized: (a) service with an entity prior to the acquisition by the
Company, or one of its subsidiaries, of a controlling interest in or
substantially all of the assets of such entity, and (b) service with an
affiliate of the Company which directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Company.

3.2                Restrictions on Participation.  Notwithstanding the foregoing
Section 3.1, no Employee shall be eligible to participate in the Plan if such
Employee owns or holds options to purchase (or upon participation in this Plan
would own or hold options to purchase) stock possessing an aggregate of 5% or
more of the total combined voting power or value of all classes of stock of the
Company or any other Employer (as determined in accordance with the rules of
Section 424(d) of the Code relating to attribution of stock ownership).

3.3                Leave of Absence.  For purposes of participation in the Plan,
an Employee on a leave of absence shall be deemed to continue to be an Employee
for the first ninety days of such leave of absence and such Employee’s
employment shall be deemed to have terminated at the close of business on the
ninetieth day of such leave of absence unless such Employee shall have returned
to regular full-time or part-time employment prior to the close of business on
such ninetieth day (or unless the Employee’s reemployment is guaranteed by
statute or contract). Termination by the Company of any Employee’s leave of
absence, other than termination of such leave of absence on return to regular
full-time or part-time employment, shall terminate an Employee’s employment for
all purposes of the Plan.

ARTICLE IV.  CONTRIBUTIONS

4.1                Payroll Deductions.  By written election, made and filed with
the Committee pursuant to the Committee’s rules and procedures, a Participant
may elect to designate a whole percentage between one percent and ten percent
(or such higher or lower percentage as may be allowed by the Committee’s rules
and procedures) of his


 



--------------------------------------------------------------------------------

Base Pay to be deferred by payroll deduction as a Contribution to the Plan.
Payroll deductions shall commence as soon as administratively practicable
following the filing of such written election with the Committee. The Committee
in its discretion may develop additional rules and procedures regarding payroll
deduction elections.

A Participant may change or revoke his payroll deduction amount by filing, on
such forms and in accordance with such rules and procedures as the Committee in
its discretion may prescribe, a revised written election with the Committee.
Such modification or revocation shall take effect as soon as administratively
practicable after the Committee’s receipt of such revised election.
Notwithstanding the foregoing, a Participant may change his payroll deduction
election only once each calendar quarter, or as otherwise specifically allowed
by the Committee’s rules and procedures. If payroll deductions are discontinued,
payroll deductions may not be resumed by the Participant until the payroll
period which begins on or after the next Exercise Date, or as otherwise
specifically allowed by the Committee’s rules and procedures. Under no
circumstances may a Participant’s payroll deduction election be made, modified
or revoked retroactively.

4.2                Direct Payment.  In accordance with such rules and procedures
as the Committee may prescribe in its discretion and in lieu of payroll
deductions pursuant to Section 4.1, a Participant may elect to make
Contributions by direct cash payment (including by check, subject to the
Committee’s rules and procedures) to the Plan rather than by payroll deduction.
Such direct payments must be received by the Plan at least ten Business Days
prior to an Exercise Date in order for such payments to be applied in the
exercise of an Option for the purchase of Company Stock on such Exercise Date.

4.3                Leave of Absence.  If a Participant is on a leave of absence,
such Participant shall have the right to elect to (a) withdraw from the Plan and
receive a distribution of the balance in his Account pursuant to Section 4.5,
(b) discontinue Contributions to the Plan but remain a Participant in the Plan,
or (c) subject to Section 3.3(c), remain a Participant in the Plan during such
leave of absence, authorizing deductions to be made from payments by the Company
to the Participant during such leave of absence, or making direct cash payments
to the Plan pursuant to Section 4.2.

4.4                Contributions to Accounts.  A memorandum Account shall be
established by the Committee for each Participant for the purpose of accounting
for Contributions. Contributions shall be credited to Accounts as soon as
administratively practicable following payroll withholding or receipt of other
permissible direct cash payment. Amounts credited to Accounts will not accrue
interest.

4.5                Withdrawal of Contributions from Plan.  Prior to the end of a
calendar quarter, a Participant may elect to withdraw the Contributions credited
to his Account for that quarter by filing written notice thereof with the
Committee on such forms and in accordance with such procedures as the Committee
may prescribe. The Participant’s Contributions shall be distributed to him as
soon as administratively practicable after the Committee’s receipt of his notice
of withdrawal and, if applicable, no further payroll deductions shall be made
from his Base Pay.


 



--------------------------------------------------------------------------------

4.6                Termination of Employment.  Upon termination of a
Participant’s employment for any reason, such Participant may no longer make
Contributions to the Plan or be granted Options under the Plan. A Participant’s
right, if any, to exercise any unexpired Option he holds as of his termination
of employment shall be determined in accordance with Section 5.5(c).

ARTICLE V.  OPTIONS

5.1                Company Stock Available for Options.  There shall be
available for Options under the Plan an aggregate maximum of Three Million
(3,000,000) shares of Company Stock, subject to any adjustments which may be
made pursuant to Section 6.1 of the Plan in connection with changes in
capitalization of the Company. Shares of Company Stock used for purposes of the
Plan may be either authorized and unissued shares, or previously issued shares
held in the treasury of the Company, or both. Shares of Company Stock covered by
Options which have expired prior to exercise shall be available for further
Options granted hereunder.

5.2                Granting of Options.  The Plan shall be implemented by annual
offerings of approximately twelve months duration (except as otherwise provided
in Section 5.4). As of each Grant Date, all eligible Participants shall be
granted an Option to purchase shares of Company Stock. The Board of Directors or
the Committee shall determine the number of shares of Company Stock available
for purchase under each Option to be granted as of such Grant Date; provided
that, the same number of shares must be available under each Option granted as
of such Grant Date. No Participant may be granted an Option which permits his
rights to purchase stock under this Plan and all other employee stock purchase
plans of the Company or Employer to accrue at a rate which exceeds $25,000 of
the fair market value of such stock (determined at the time such Option is
granted) for each calendar year in which such Option is outstanding at any time.

5.3                Option Price.  The purchase price per share of Company Stock
which may be acquired pursuant to the exercise of all or any portion of an
Option granted under this Plan shall be eighty-five percent of the lesser of (i)
the fair market value per share of Company Stock on the applicable Grant Date,
and (ii) the fair market value per share of Company Stock on the applicable
Exercise Date. For purposes of this Section 5.3, the fair market value per share
of Company Stock shall be the closing price on the last Business Day prior to
the date of reference, or in the event that no sales take place on such date,
the average of the closing high bid and low asked prices, in either case on the
principal national securities exchange on which the Company Stock is listed or
admitted to trading, or if the Company Stock is not listed or admitted to
trading on any national securities exchange, the last sale price reported on the
National Market System of the National Association of Securities Dealers
Automated Quotation system (“NASDAQ”) on such date, or the average of the
closing high bid and low asked prices of the Company Stock in the
over-the-counter market reported on NASDAQ on such date, as furnished to the
Committee by any New York Stock Exchange member selected from time to time by
the Committee for such purposes. If there is no bid or asked price reported on
any such date, the fair market value shall be determined by the Committee in
accordance with the


 



--------------------------------------------------------------------------------

regulations promulgated under Section 2031 of the Code, or by any other
appropriate method selected by the Committee.

5.4                Option Period.  Each Option granted to a Participant under
the Plan shall expire on the earliest of (a) the last Exercise Date of the
calendar year in which the Option was granted, (b) the Participant’s voluntary
withdrawal from the Plan following termination of employment, and (c) the date
of the Participant’s termination of employment related to Cause, or the Exercise
Date immediately following the Participant’s termination of employment for any
reason unrelated to Cause. In no event will the duration of an Option period
exceed twenty-seven months (or such other applicable period permitted under
Section 423(b)(7) of the Code) from the date on which such Option is granted.

5.5                Exercise of Options.

(a)     Automatic Exercise.  Any Option granted to a Participant shall be
exercised automatically on each Exercise Date during the calendar year of the
Option’s Grant Date in whole or in part such that the Participant’s accumulated
Contributions as of such Exercise Date shall be applied to the purchase of the
maximum number of whole shares of Company Stock that his Contributions will
allow at the applicable Option price (determined in accordance with Section
5.3), limited to the number of shares subject to such Option. In the event that
the number of shares of Company Stock that may be purchased by all Participants
in the Plan exceeds the number of shares then available for issuance under the
Plan, the Committee shall make a pro rata allocation of the available shares in
as uniform a manner as it determines to be practicable and equitable. Any
remaining Contributions in the Participant’s Account amounting to less than the
Option price of a whole share of Company Stock shall be carried forward and
applied on the next Exercise Date; provided that, Contributions remaining after
the last Exercise Date of the calendar year may be distributed to the
Participant at his election.

(b)     Nontransferability of Options.  During a Participant’s lifetime, Options
held by such Participant shall be exercisable only by that Participant. No
Option shall be transferable other than by will or the laws of descent and
distribution.

(c)     Effect of Termination of Employment.

(i)          Termination of Employment Related to Cause.  Upon termination of a
Participant’s employment related to Cause, the Participant’s participation in
the Plan also shall terminate. Any unexpired Option he holds will expire as of
the date of his termination of employment. Remaining contributions credited to
his Account shall be distributed to the Participant as soon as administratively
practicable following termination of employment.

(ii)         Termination of Employment Due to Death.  In the event of the death
of the Participant while employed, or during the period following his
termination of employment for any reason unrelated to Cause but prior to the
next Exercise Date, the Participant’s estate shall have the right to elect by
written notice to the


 



--------------------------------------------------------------------------------

Committee prior to the earlier of the expiration of sixty days commencing with
the date of the Participant’s death and the Exercise Date next following the
date of the Participant’s death:

(A)            To withdraw all of the Contributions then credited to the
Participant’s Account under the Plan, or

(B)            To allow any unexercised Option held by the Participant as of the
date of his death to be exercised for the purchase of Company Stock on the
Exercise Date next following the date of the Participant’s death in accordance
with Section 5.5(a), but only to the extent such Option was exercisable on the
date of the Participant’s death, with any remaining Contributions credited to
the Participant’s Account being distributed to the Participant’s estate as soon
as administratively practicable after such Exercise Date.

In the event that no such written election is timely and properly received by
the Committee, all Contributions credited to the Participant’s Account shall be
distributed to the Participant’s estate. In no event shall any Option be
exercisable beyond the applicable exercise period specified in Section 5.4 of
the Plan.

(iii)        Other Termination of Employment.  Upon termination of a
Participant’s employment for any reason unrelated to Cause or death, the
Participant may at his election:

(A)            Withdraw from the Plan pursuant to Section 4.5 and request the
return of the remaining Contributions then credited to his Account, or

(B)            Continue participation in the Plan, subject to the provisions of
Section 4.6, until the Exercise Date next following his date of termination of
employment for the limited purpose of allowing any unexpired Option he holds as
of his termination of employment to be exercised automatically in accordance
with Section 5.5(a) on the Exercise Date next following his termination of
employment, but only to the extent such Option was exercisable on the date of
the Participant’s termination of employment, with any remaining Contributions
credited to the Participant’s Account being distributed to the Participant as
soon as administratively practicable after such Exercise Date.

(d)     Leave of Absence.  A Participant on a leave of absence shall, subject to
the election made by such Participant pursuant to Section 4.3 and subject to
this Section 5.5(d), continue to be a Participant in the Plan so long as such
Participant is on continuous leave of absence. A Participant who has been on
leave of absence for more than ninety days and who therefore is not an Employee
for purposes of the Plan (unless the right to reemployment is guaranteed by
statute or contract) shall not be entitled to participate in any offering
commencing on any Grant Date following the ninetieth day of such leave of
absence. Notwithstanding any other provisions of the Plan, unless a Participant
on a leave of absence returns to eligible regular full-time or part-time
employment with the Employer at the earlier of (i) the termination of such leave
of


 



--------------------------------------------------------------------------------

absence, or (ii) the day after the ninetieth day of such leave of absence, such
Participant’s employment shall be deemed to have terminated for purposes of the
Plan on whichever of such dates first occurs (unless the Participant’s right to
reemployment is guaranteed by statute or contract).

(e)     Delivery of Stock.  As soon as administratively practicable after each
Exercise Date, the Company or the Committee will deliver to each Participant, as
applicable, certificates evidencing shares of Company Stock purchased under this
Plan.

(f)      Acceleration of Exercisability of Options Upon Occurrence of Certain
Events.  In connection with any merger or consolidation in which the Company is
not the surviving corporation and which results in the holders of the
outstanding voting securities of the Company (determined immediately prior to
such merger or consolidation) owning less than a majority of the outstanding
voting securities of the surviving corporation (determined immediately following
such merger or consolidation), or any sale or transfer by the Company of all or
substantially all of its assets or any tender offer or exchange offer for or the
acquisition, directly or indirectly, by any person or group of all or a majority
of the then-outstanding voting securities of the Company, all outstanding
Options under the Plan shall become exercisable in full, notwithstanding any
other provision of the Plan or of any outstanding Options granted thereunder, on
and after (i) the fifteenth day prior to the effective date of such merger,
consolidation, sale, transfer or acquisition or (ii) the date of commencement of
such tender offer or exchange offer, as the case may be. Notwithstanding the
foregoing, in no event shall any Option be exercisable after the date of
termination of the exercise period of such Option specified in Section 5.4.

(g)     Registration, Listing and Qualification of Shares of Stock.  Each Option
shall be subject to the requirement that if at any time the Board of Directors
shall determine that the registration, listing or qualification of shares of
Company Stock covered thereby upon any securities exchange or under any federal
or state law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such option or the purchase of shares of Company Stock thereunder, no such
Option may be exercised unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board of Directors. The Employer may
require that any person exercising an Option shall make such representations and
agreements and furnish such information as it deems appropriate to assure
compliance with the foregoing or any other applicable legal requirement.

ARTICLE VI.  MISCELLANEOUS

6.1                Adjustments Upon Changes in Capitalization.  In the event of
a reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering or any other change in the
corporate structure or shares of the Company, unless the Committee should
determine otherwise, corresponding adjustments automatically shall be made to
the number and kind of shares of Company Stock available for issuance under this
Plan, the number and kind of shares of Company


 



--------------------------------------------------------------------------------

Stock covered by outstanding Options under this Plan, and the exercise price per
share for outstanding Options. In addition, the Committee may make such other
adjustments as it determines to be equitable. Any adjustments made pursuant to
this Section 6.1 remain subject to the limitations of Section 423 of the Code
(including its $25,000 annual limitations).

6.2                Approval of Shareholders.  The original adoption of the Plan
was subject to the approval, within twelve months before or after the adoption
of the Plan by the Board of Directors, by a majority of the votes cast thereon
by the stockholders of the Company at a meeting of stockholders duly called and
held for such purpose or by unanimous written consent of such stockholders, and
no Option granted hereunder was exercisable prior to such approval. Such
approval was obtained on October 9, 1997.

6.3                Amendment, Suspension and Termination.  The Board of
Directors may at any time amend, suspend or terminate this Plan; provided,
however, that the Board of Directors shall not increase the maximum number of
shares of Company Stock for which Options may be granted under the Plan except
as provided in Section 6.1, without obtaining approval of the stockholders in
the manner described in Section 6.2. The Plan will continue until terminated by
the Board of Directors or until all of the shares of Company Stock reserved for
issuance under the Plan have been issued, whichever first occurs. No amendment,
suspension or termination of the Plan may, without the consent of the
Participants then holding Options to purchase Company Stock, adversely affect
the rights of such Participants under such Options.

6.4                Intent to Comply With Code Section 423.  It is intended that
this Plan qualify as an “employee stock purchase plan” under Section 423 of the
Code. The provisions of this Plan shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that Section of
the Code. In the event of an inconsistency between the Plan and Section 423 of
the Code, the Plan shall be interpreted in a manner which complies with the
requirements of Section 423 of the Code and the regulations thereunder, without
further act or amendment by the Company or the Board of Directors unless
otherwise required pursuant to Section 6.3 of this Plan.

6.5                Equal Rights and Privileges.  All Participants granted
Options under this Plan shall have equal rights and privileges within the
meaning of Section 423(b)(5) of the Code and the regulations thereunder. The
provisions applying to one Option granted on a Grant Date must apply in the same
manner to all other Options granted on such Grant Date.

6.6                Use of Funds.  All Contributions received and held by the
Employer under this Plan may be used by the Employer for any corporate purpose
and the Employer shall not be obligated to segregate such Contributions.

6.7                Withholding.  An Employee granted Options under this Plan
shall be conclusively deemed to have authorized the Company and his Employer to
withhold from the salary, commissions or other compensation of such Employee
funds in amounts or property (including Company Stock) in value equal to any
federal, state and local


 



--------------------------------------------------------------------------------

income, employment or other withholding taxes applicable to the income
recognized by such Employee and attributable to the Options as, when and to the
extent, if any, required by law; provided; however, that, in lieu of the
withholding of federal, state and local taxes as herein provided, the Company
may require the Participant (or his estate pursuant to Section 5.5(c)(ii)) to
pay to the Company, upon its demand, such amount as may be requested by the
Company for the purpose of satisfying taxes, including taxes that may be owed by
the Participant due to the disposition of Company Stock by the Participant prior
to the expiration of the holding periods described in Section 423(a) of the
Code. If the amount requested is not paid, the Company may refuse to issue the
shares of Company Stock attributable to the Option’s exercise.

6.8                Effect of Plan.  This Plan shall be binding upon each
Participant and his successors, including, without limitation, such
Participant’s estate and the executors, administrators or trustees thereof,
heirs and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of such Participant.

6.9                No Employment Rights.  Nothing in this Plan or in any Option
granted pursuant to the Plan shall be construed as a contract of employment
between the Employer and any employee, or as a right of any employee to continue
in the employ of the Employer, or as a limitation of the right of the Employer
to discharge any of its employees, with or without cause.

6.10              Governing Law.  This Plan and all rights and obligations
hereunder shall be construed in accordance with and governed by the laws of the
State of North Carolina, except to the extent such laws are preempted by the
laws of the United States.

6.11              Other Actions.  Nothing contained in the Plan shall be
construed to limit the authority of the Company to exercise its corporate rights
and powers, including, but not by way of limitation, the right of the Company to
grant or assume options for proper corporate purposes other than under the Plan
with respect to any employee or other person, firm, corporation or association.


 


 